Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 1 of 12 Page ID #3164



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS


   FIRST IMPRESSIONS SALON, INC., et al.,

                                  Plaintiffs,
                                                        Case No. 3:13-cv-00454 (NJR)(SCW)
          v.

   NATIONAL MILK PRODUCERS
   FEDERATION, et al.,

                                  Defendants.



                   DEFENDANTS’ RESPONSE IN OPPOSITION TO
          PLAINTIFFS’ MOTION TO STRIKE AMENDED RULE 26 DISCLOSURES

                                       SUMMARY OF ARGUMENT
          Plaintiffs’ Motion to Strike Defendant Agri-Mark, Inc.’s, Dairy Farmers of America, Inc.’s,

   and Land O’Lakes, Inc.’s Amended Rule 26(a)(1) Disclosures seeks to prevent Defendants’ farmer

   witnesses from testifying at trial, on the basis of discovery prejudice, even though trial is nearly a

   year away and Defendants have offered to make their farmer witnesses available for depositions

   before trial. If granted, Plaintiffs’ motion would exclude defense witnesses from the trial of a

   multibillion-dollar, treble-damages antitrust lawsuit, for no good reason.           The “prejudice”

   Plaintiffs complain of consists solely of the risk that Plaintiffs may be surprised by the testimony

   of these witnesses if Plaintiffs are unable to take their depositions before trial. Defendants’ offer

   to allow depositions of their farmer witnesses in advance of trial would fully resolve Plaintiffs’

   concerns, yet Plaintiffs rejected that offer with no explanation and no counter-proposal. Ex. A. In

   light of that, it is clear that Plaintiffs’ motion—not the disclosures the Plaintiffs seek to strike—is

   gamesmanship and should be denied.
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 2 of 12 Page ID #3165



     I.   BACKGROUND
          Defendants include three dairy cooperatives whose members and former members funded

   the herd retirement program (“HRP”), participated in the dairy industry throughout the HRP, and

   in some cases exited the dairy industry through the HRP. Defendants have long anticipated calling

   farmer witnesses and each cooperative Defendant identified farmers as witnesses in their initial

   disclosures made November 12, 2014. Ex. B at 2-4 (Land O’ Lakes disclosures identifying three

   farmer board members, as well as “Dairy farmer participants in the CWT program”); Ex. C at 1-3

   (Agri-Mark disclosures identifying farmer board member and incorporating co-defendants’

   disclosures by reference); Ex. D at 3 (DFA disclosures incorporating co-defendants’ disclosures

   by reference and identifying “current or former members of the DFA Board of Directors, including

   but not limited to Randy Mooney and Wayne Palla”).

          Each of the cooperative Defendants has produced records and board minutes to Plaintiffs

   that identify all of the dairy farmers who compromise their membership and board members during

   the relevant time period. On December 3, 2014, Defendant NMPF produced spreadsheets listing

   farmers who successfully bid for buyouts in the HRP. On February 3, 2015, in response to

   Plaintiffs’ First Set of Interrogatories to all Defendants, Defendant Land O’Lakes identified its

   records to Plaintiffs by referring to Bates numbers of produced documents. Land O’Lakes also

   identified the specific Bates numbers of the lists produced by NMPF identifying the farmers that
   participated in the HRP. Similarly, on March 25, 2015, in response to the same interrogatory,

   Defendant Agri-Mark identified by Bates number lists of its members and “stop orders” containing

   information about its members who ceased production under the HRP. Agri-Mark’s response also

   referred Plaintiffs to the files of Defendant NMPF for information relating to the participants in

   the HRP. On April 6, 2015, in response to Plaintiffs’ Second Interrogatories to All Defendants,

   Defendant NMPF identified again by Bates number the lists of farmers that participated in the

   HRP. Plaintiffs did not make any further requests of Defendants aimed at identifying categories

   of farmers (e.g., those who expanded during the HRP, those who expressed opposition to the HRP



                                                   2
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 3 of 12 Page ID #3166




   in cooperative proceedings) from whom Plaintiffs might request depositions or document

   discovery.

          The cooperative Defendants worked diligently to identify the specific farmers they may

   call as trial witnesses. This was a significant project, requiring some or all of the following steps,

   depending on the farmer: (1) work by counsel and client personnel to identify potential witnesses

   based on criteria developed by counsel; (2) calls and visits from field representatives to determine

   each farmer’s willingness to be interviewed by counsel; (3) one or more rounds of telephone

   interviews by counsel; and (4) in-person interviews by counsel. Scheduling calls and visits took

   time, because dairy farmers work long hours, seven days a week, and many of them live in remote

   locations far from the nearest airport. One challenge Defendants faced, especially with respect to

   retired farmers, was the advanced age of many potential witnesses, some of whom have died. By

   September 2018, Defendant Land O’ Lakes had identified a group of potential witnesses from

   among its former members who exited through the HRP and disclosed them to Plaintiffs in

   supplemental disclosures on September 21, 2018. Ex. E.

          Land O’ Lakes and Agri-Mark also worked to identify an additional group of farmers who

   remained in business throughout HRP and, therefore could present evidence at trial from a different

   perspective than the farmers who exited through HRP. That required all the same steps as

   described above. Counsel for Land O’ Lakes conducted their last farmer interview on December

   3, visiting with a Minnesota farmer who had been disclosed to Plaintiffs on November 30 on the

   basis of prior telephone interviews. Meanwhile, the other cooperative Defendants identified

   additional farmer witnesses by holding meetings with staff and farmer leaders to identify potential

   farmer witnesses, and then conducting interviews with the identified witnesses.

          As they neared completion of this process, defense counsel determined the group of

   farmers who could be trial witnesses. Although the cooperative Defendants had previously

   identified farmer members, and farmer board members, as potential witnesses and produced

   documents sufficient to identify all of them, out of an abundance of caution, and to avoid being

   accused of sandbagging upon disclosing their trial witness list due at the final pre-trial conference
                                                     3
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 4 of 12 Page ID #3167




   tentatively set for September 18, 2019, the cooperative Defendants prepared amended and

   supplemental disclosures naming the farmer witnesses they may call at trial. Those disclosures

   were served on November 5, November 29, and November 30 by DFA, Agri-Mark, and Land O’

   Lakes, respectively. Exs. F, G, H.1 Although DFA’s amended disclosures were made weeks

   before the November 30, 2018 discovery deadline, Plaintiffs did not request depositions of any of

   the farmers identified in those disclosures, nor did Plaintiffs request the depositions of any of the

   farmers disclosed in Land O’ Lakes’ supplemental disclosures made on September 21, 2018.2

              Defendants anticipated that Plaintiffs might request the depositions of the farmers named

   in their latest disclosures and, to that end, counsel met and conferred by telephone on December

   5, after Plaintiffs filed this motion. Defendants proposed to identify their farmer trial witnesses (a

   group that will include some, but likely not all, of the 17 farmers identified in the challenged

   disclosures) a reasonable time in advance of trial and make them available for depositions at that

   time. Defense counsel suggested these depositions might occur 2-3 months in advance of trial but

   that the timing was open for discussion. The idea was to prevent surprise to Plaintiffs at trial, but

   also spare the farmers from depositions that might prove unnecessary if the case settled or was

   postponed between discovery and trial.3 Defendants proposed to cooperate in seeking the Court’s

   approval to conduct these depositions after the discovery deadline. Plaintiffs’ counsel on the call

   said he would discuss the proposal with co-counsel and respond promptly. On December 10,




   1
     Defendant Agri-Mark also amended its initial disclosures by naming an additional employee who became Vice
   President of Membership after the employee named in Agri-Mark’s initial disclosures dated November 12, 2014 re-
   tired in 2018. Ex. C. Agri-Mark also amended its disclosures with two additional public officials whose names
   were equally available to Plaintiffs. Plaintiffs’ motion to exclude those witnesses should be denied for the reasons
   discussed in Section II(E), infra.
   2
       Plaintiffs do not challenge the September 21, 2018 Land O’ Lakes disclosures in this motion.
   3
     Three non-farmer witnesses whom Plaintiffs challenge were excluded from Defendants’ offer. These include Sen-
   ator Patrick Leahy and Erik Rasmussen, a former USDA milk market administrator, who are not affiliated with De-
   fendants and whom Defendants cannot make available for depositions. (Defendants would not object to the deposi-
   tions of Senator Leahy or Mr. Rasmussen if Plaintiffs can arrange their appearance.) Defendant Agri-Mark ex-
   cluded Scott Werme because, as discussed in Section II.E., Agri-Mark identified Mr. Werme’s predecessor in its
   initial disclosures and Plaintiffs have known about Mr. Werme since at least August 30, 2018.

                                                              4
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 5 of 12 Page ID #3168




   Plaintiff’s counsel rejected the proposal in a one-line email with no explanation and no counter-

   proposal. Thus, Defendants file this response in opposition to Plaintiffs’ motion.

    II.   ARGUMENT

          A. Governing Law
          Rule 26(a)(1)(A)(i) requires only the disclosure of witnesses having discoverable

   information “that the disclosing party may use to support its claims or defenses.” A party need

   only amend its Rule 26(a) disclosures where “additional or corrective information has not

   otherwise been made known to the other parties during the discovery process or in writing.” Fed.

   R. Civ. P. 26(e); see Gutierrez v. AT&T Broadband, LLC, 382 F.3d 725, 732-733 (7th Cir. 2004).

   Plaintiffs’ motion is based on Fed. R. Civ. P. 37(c)(1), which provides that if a party fails to make

   a timely disclosure, the court may prohibit the party from using the late-disclosed information or

   witness at trial, unless the late disclosure “was substantially justified or is harmless.”         In

   determining whether a late disclosure was “substantially justified” or “harmless,” courts evaluate

   four factors. David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003). These are “‘(1)

   the prejudice or surprise to the party against whom the evidence is offered; (2) the ability of the

   party to cure the prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith or

   willfulness involved in not disclosing the evidence at an earlier date.’” Shirrell v. Billing, No. 17-

   CV-0567-MJR-DGW, 2018 WL 2193822, at *1 (S.D. Ill. May 14, 2018) (quoting Caterpillar.,

   324 F.3d at 857).

          B. The Challenged Disclosures Were Timely

          Rule 26(a)(1)(A)(i) only requires the disclosure of witnesses having discoverable

   information “that the disclosing party may use to support its claims or defenses” (emphasis

   added). Thus, a party need not identify every witness it is aware of who may have discoverable

   information—only those witnesses whom the party may use to support its claims or defenses. That

   is a matter of judgment, and Rule 26 does not require disclosure of potential witnesses before


                                                     5
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 6 of 12 Page ID #3169



   making the judgment that they may be used to support a party’s case. As discussed, Defendants’

   identification of potential farmer witnesses for trial was a lengthy process only recently completed.

   While that process was underway, and soon after its completion, Defendants made amended and

   supplemental disclosures as they determined which farmer members they might call at trial.

   Because the challenged disclosures were made promptly after counsel’s determination that the

   witnesses at issue might have discoverable information Defendants might use to support their

   defenses, the disclosures were timely under Rule 26. Thus, there is no basis for a Rule 37 motion.

          C. To the Extent Defendants’ Farmer-Witness Disclosures Were Late, the Timing
             Was Both Substantially Justified and Harmless
          Even if the challenged disclosures were untimely, due to being made shortly before the

   discovery deadline, the timing of the disclosures was substantially justified because the process of

   identifying these witnesses took a long time and Defendants identified their witnesses promptly

   upon completing the process. Cf. U.S. Sec. & Exch. Comm’n v. Berrettini, No. 10-CV-1614, 2015

   WL 5159746, at *2 (N.D. Ill. Sept. 1, 2015) (four-year delay in disclosing documents was not

   “justified”). The timing was also harmless. Plaintiffs have suffered no surprise, as Defendants

   disclosed farmers in general, and several farmers in particular, long ago. Moreover, all possible

   harm to Plaintiffs from the timing of the challenged disclosures can be resolved by Defendants’

   proposal to let Plaintiffs depose their farmer witnesses in advance of trial. See Shirrell, 2018 WL

   2193822, at *1 (disclosure was harmless where the moving party had 1) notice of the potential

   witness, 2) nothing suggested bad faith or willfulness as the information was disclosed when it

   was discovered, and 3) the witness “w[ould] be available for a deposition before trial, providing

   an opportunity to cure any surprise or potential for prejudice”). Therefore, the timing of the

   challenged disclosures was harmless to Plaintiffs and the motion should be denied. Id.; Doe v.

   Freeburg Cmty. Consol. Sch. Dist. No. 70, No. 10-CV-458-JPG, 2012 WL 4006339, at *2 (S.D.

   Ill. Sept. 12, 2012) (late disclosure harmless where parties seeking to strike “have not explained




                                                    6
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 7 of 12 Page ID #3170




   how knowing the subject of [the untimely disclosed witness] testimony earlier would have caused

   them to change their defense strategy or to seek new or different expert witnesses”).

           The cases Plaintiffs cite in support of their motion are very different from the situation

   here. For example, in RBS Citizens, N.A. v. Husain, 291 F.R.D. 209, 214 (N.D. Ill. 2013) the court

   excluded an untimely-disclosed accountant because the defendants previously made a “false

   assertion that they did not consult an accountant in relation [to the issues in the case],” the plaintiff

   conducted discovery in reliance on that assertion, and it would have caused “extreme prejudice”

   to the plaintiffs if the accountant were allowed to testify at trial. In In re FedEx Ground Package

   System, Inc., Employment Practices Litigation, No. 3:05-MD-527 RM, 2007 WL 2128164, at *5

   (N.D. Ind. July 23, 2007), the defendants disclosed “hundreds of witnesses” six months after the

   close of discovery, making it impossible to re-open discovery without “unreasonably delay[ing]

   the resolution of class certification as well as the filing of dispositive motions.”            And in

   Schargordosky v. Lind, No. 3:13-cv-437-NJR-DGW, 2016 U.S. Dist. LEXIS 77873, at *4 (S.D.

   Ill. June 15, 2016), the defendants waited until a year after discovery closed to name a fact witness

   who directly contradicted plaintiffs’ case (by stating, in a prisoner civil-rights case, that the

   prisoner plaintiff had not been stabbed by another inmate but, in fact, stabbed himself in a bid to

   get a new cellmate) without providing any explanation for the delay.

           Here, by contrast, Defendants disclosed a small number of potential trial witnesses on and

   shortly before the close of discovery, nearly a year in advance of the trial date, even though these

   dairy farmer participants had been disclosed as a general category more than three and a half years

   before the fact discovery deadline. There is no basis for concluding that Defendants misled

   Plaintiffs with respect to the witnesses at issue or acted in bad faith—to the contrary, Defendants

   disclosed years ago, in their first disclosures, that they might rely on farmer witnesses and have

   produced documents sufficient to identify all of their farmers. Thus, this case differs from

   Plaintiffs’ cited cases in two key respects. First, there is no basis for suspecting bad-faith conduct

   by Defendants. Second, any prejudice to Plaintiffs resulting from the timing of the challenged


                                                      7
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 8 of 12 Page ID #3171




   disclosures can be fully resolved by permitting Defendants to take the depositions of the farmer

   witnesses in advance of the trial.

          D. Plaintiffs Have Waived Their Objections to DFA’s Disclosures
          DFA made its latest disclosures, which Plaintiffs challenge, on November 5, 2018—25

   days before the close of discovery and 21 days before the Court held a hearing on November 26,

   2018, to resolve remaining discovery disputes. See ECF No. 390 at 1. Plaintiffs easily could have

   requested depositions of DFA’s witnesses disclosed November 5 within the discovery deadline or,

   at minimum, could have raised the issue with the Court on November 26 and requested an

   extension of discovery in order to take their depositions. Having failed to do so, Plaintiffs cannot

   now move to strike DFA’s disclosures and bar those witnesses from trial.

          E. Plaintiffs’ Motion Should Be Denied with Respect to Witnesses Werme, Leahy,
             and Rasmussen.

          Besides farmer witnesses, Plaintiffs challenge Agri-Mark’s disclosure of three non-farmer

   witnesses: Scott Werme, Agri-Mark’s current Vice President of Membership, Senator Patrick

   Leahy, and Erik Rasmussen, a former USDA milk market administrator. Mr. Werme succeeded

   Robert Stoddart as Agri-Mark’s Vice President of Membership after Mr. Stoddart retired in 2018.

   Agri-Mark disclosed Mr. Stoddart as a witness in Agri-Mark’s first disclosures. Plaintiffs did not

   seek to depose Mr. Stoddart during the fact discovery period and instead listed Agri-Mark’s mem-

   bership as a matter for examination for Plaintiffs’ Rule 30(b)(6) deposition of Agri-Mark’s corpo-

   rate representative. The fact that Mr. Werme had succeeded Mr. Stoddart was disclosed to Plain-

   tiffs in the August 30, 2018, deposition of Agri-Mark’s corporate representative, Richard Stammer.

   Ex. I at 135:21-24 (“Q: In 2003, who was your membership person? A: Bob Stoddart. Q: Who is

   your membership person today? A: Scott Werme.”). Thus, Plaintiffs cannot claim surprise or

   untimeliness with respect to the addition of Mr. Werme to Agri-Mark’s amended disclosures.



                                                    8
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 9 of 12 Page ID #3172



   Moreover, the Court has already denied Plaintiffs’ request to take a second Rule 30(b)(6) deposi-

   tion regarding Agri-Mark’s membership. See ECF No. 390 at 3. Deposing Mr. Werme would be

   an end-run around that order.

          Senator Patrick Leahy and Erik Rasmussen, a former USDA Market Administrator, are

   public officials equally identifiable by Plaintiffs. Agri-Mark identified Senator Leahy in part be-

   cause of Plaintiffs’ deposition questioning of Robert Wellington, Agri-Mark’s Vice President of

   Economics and Legislative Affairs. Ex. J at 157:18-158:5, 234:16-235:5, 240:19-24, 244:20-23,

   266:10-19. Thus, Plaintiffs knew about Senator Leahy as a potential witness at least since August

   22, 2018. Moreover, Land O’Lakes’ initial disclosures (incorporated into Agri-Mark’s) listed

   “[g]overnment officials responsible for administration of milk regulations”—a category applicable

   to Senator Leahy given his membership on the Senate Agriculture Committee. Ex. B at 3. Agri-

   Mark identified Mr. Rasmussen for his subject matter knowledge of the Federal Milk Marketing

   Order during the relevant time period. Again, co-defendant Land O’Lakes identified “[a]dminis-

   trators of milk marketing agencies” in its initial disclosures, which clearly applies to Mr. Rasmus-

   sen. Id. These two witnesses are equally available to Plaintiffs as they are to Defendants and

   Defendants would not object to Plaintiffs taking their depositions, if Plaintiffs could arrange their

   appearance. Based on the foregoing, Agri-Mark’s identification of Mr. Werme, Senator Leahy,

   and Mr. Rasmussen was timely or, at the very least, substantially justified and harmless.

          F. Excluding The Challenged Witnesses Would Prejudice Defendants
          Excluding the challenged witnesses—in particular, Defendants’ farmer members—would

   result in severe and completely unjustified prejudice to Defendants. Plaintiffs undoubtedly will

   tell the jury a story of “corporate greed,” casting the defendant cooperatives as soulless

   corporations scheming to raise prices at the expense of individual consumers. Defendants, in fact,

   are organizations of farmers and are entirely owned and controlled by farmers. Defendants must


                                                    9
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 10 of 12 Page ID #3173




   be allowed to present their farmer members to the jury, both to explain what a cooperative is and

   how it works and to explain the HRP from the farmer’s perspective. Among other things, the

   farmers may testify to (1) how the HRP worked at the farm level; (2) whether and why they and

   their neighbors supported it; (3) what they expected from the HRP and whether those expectations

   were fulfilled; (4) whether the farmers who took buyouts during HRP were “forced out” or chose

   to bid for buyouts; and (5) with respect to farmers who did not bid for buyouts, why not and how

   they managed their business during the HRP period. Their testimony may bear on key issues such

   as whether the HRP was an agreement to restrain supply and what impact—if any—it had on milk

   production.

          These witnesses cannot fairly be excluded from trial based solely on the date of their

   disclosure to Plaintiffs. See McCann v. Cullinan, No. 11 CV 50125, 2015 WL 4254226, at *16

   (N.D. Ill. July 14, 2015) (“[T]he Court must also be mindful that justice is best served by resolving

   cases on their merits.”) (citing Musser v. Gentiva Health Servs., 356 F.3d 751, 759 (7th Cir. 2004));

   see also Beauchamp v. City of Dixon, No. 11 CV 50121, 2014 WL 901437, at *7 (N.D. Ill. Mar.

   7, 2014) (“[H]eeding the Seventh Circuit’s admonitions that justice is served by deciding cases on

   the merits . . . the Court finds that this case has not proceeded to the point where [plaintiff] can no

   longer cure any prejudice to the defendants,” and therefore opening discovery to allow additional

   depositions), report and recommendation adopted sub nom. Beauchamp v. City of Dixon, Ill., No.

   11 C 50121, 2014 WL 1315403 (N.D. Ill. Mar. 31, 2014).

          Indeed, viewing the prejudice Defendants would suffer from the exclusion of these

   witnesses in light of Plaintiffs’ unexplained rejection of Defendants’ proposal to allow depositions

   of their farmer witnesses in advance of trial could reasonably lead the Court to conclude that it is

   Plaintiffs—not Defendants—who are guilty of gamesmanship.

                                             CONCLUSION
          For the foregoing reasons, Plaintiffs’ Motion to Strike should be denied.




                                                     10
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 11 of 12 Page ID #3174



    DATED: December 17, 2018            Respectfully submitted,

                                        By: /s/ Nathan P. Eimer
                                        Nathan P. Eimer
                                        Email: neimer@eimerstahl.com
                                        Scott C. Solberg
                                        Email: ssolberg@eimerstahl.com
                                        Benjamin E. Waldin
                                        Email: bwaldin@eimerstahl.com
                                        EIMER STAHL LLP
                                        224 South Michigan Avenue, Suite 1100
                                        Chicago, IL 60604
                                        Telephone: (312) 660-7600
                                        Fax: (312) 692-1718

                                        Bart C. Sullivan, Esq.
                                        Email: bsullivan@foxgalvin.com
                                        John E. Galvin, Esq.
                                        Email: jgalvin@foxgalvin.com
                                        FOX GALVIN LLC
                                        One South Memorial Drive, 12th Floor
                                        St. Louis, MO 63102
                                        Telephone: (314) 588-7000
                                        Fax: (314) 588-1965

                                        Attorneys for Defendant Land O’Lakes, Inc.


                                        By: /s/ W. Todd Miller (with consent)
                                        W. Todd Miller (admitted pro hac vice)
                                        Email: tmiller@bakerandmiller.com
                                        Lucy S. Clippinger (admitted pro hac vice)
                                        Email: lclippinger@bakerandmiller.com
                                        Ishai Mooreville (admitted pro hac vice)
                                        Email: imooreville@bakerandmiller.com
                                        BAKER & MILLER PLLC
                                        2401 Pennsylvania Avenue, N.W.
                                        Suite 300
                                        Washington, DC 20037
                                        Telephone: (202) 663-7820
                                        Fax: (202) 663-7849

                                        Christopher W. Byron
                                        Email: cwb@bcpklaw.com
                                        Byron Carlson Petri & Kalb, LLC
                                        411 St. Louis Street
                                        Edwardsville, IL 62025
                                        11
Case 3:13-cv-00454-NJR-SCW Document 395 Filed 12/17/18 Page 12 of 12 Page ID #3175



                                                   Telephone: (618) 655-0600
                                                   Fax: (618) 655-4004

                                                   Attorneys for Defendants Dairy Farmers of
                                                   America, Inc.


                                                   By: /s/ Jill M. O’Toole (with consent)
                                                   Jill M. O’Toole (admitted pro hac vice)
                                                   Email: jotoole@goodwin.com
                                                   Diane C. Polletta (admitted pro hac vice)
                                                   Email: dpolletta@goodwin.com
                                                   SHIPMAN & GOODWIN LLP
                                                   One Constitution Plaza
                                                   Hartford, CT 06103
                                                   Telephone: (860) 251-5000
                                                   Fax: (860) 251-5218

                                                   Attorneys for Defendant Agri-Mark, Inc.




                                   CERTIFICATE OF SERVICE

          I certify that on December 17, 2018, I electronically filed the foregoing document with the

   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

   CM/ECF participants registered to receive service in this case.

                                                       /s/ Nathan P. Eimer




                                                  12
